DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020, has been entered.
Claims 1, 2, 4, 6, 7, 9, 10, 12-14, 17, 18, 35-38, 41, 47-49, 51-54, 59, 65, 66, 76, 87, 103 and 119 are currently pending in the application.  Claims 35-38, 41, 47-49, 51-54, 59, 65, 66, 76, 87 and 103 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The previous 112(a) rejection has been withdrawn in view of applicant’s arguments.



Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 35 for the leading edge of gum is not found in Fig. 2.  However, the description of Fig. 2 in the specification includes reference to 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 has been amended to claim, in the first cooling step, “using air fluid provided from a first cooling fluid source.”  It is unclear if applicant intends to claim air as the cooling fluid, or if applicant meant to claim “a fluid provided from a first cooling fluid source.”  
Claim 119, lines 17-18, states the “system includes a convective cooling system for moving air downwardly proximate a first lateral edge of the chewing gum where it is pulled evenly across the chewing gum…”  It is unclear what “it” is, where “it” is to be pulled evenly across the chewing gum.  Is it the air that is pulled evenly across the chewing gum?

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4, 10, 13, 17, 18 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Protze et al. (GB 2,131,936; cited on IDS) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016).
Protze et al. teach a system for cooling comprising a cooling housing including a relatively upper cooling environment including a cooling chamber and a relatively lower cooling environment including a cooling chamber, a conveying device configured to convey the product from an entry point to an exit point of a cooling housing, a first cooling system configured to provide cooling output to said relatively upper cooling environment and a second cooling system configured to provide cooling output to said relatively lower cooling environment and wherein said upper cooling chamber and lower cooling chamber are in fluid separation from each other (e.g. Fig. 1).
Protze et al. is silent regarding the convective cooling system for moving air in a direction perpendicular to a flow of the chewing gum.
Heat Exchanger teaches that three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Protze et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.
Protze et al. do not teach the first cooling fluid source being different from the second cooling fluid source.  However, the mere duplication of parts is not significant unless an unexpected result occurs.  MPEP § 2144.04(VI)B.  Given that the presence of a second cooling fluid source different from the first cooling fluid source would provide the predictable result of a second source of cooling fluid, it would have been obvious to have provided a first cooling fluid provided from a first cooling fluid source and a second cooling fluid source to provide second cooling fluid to have two sources of cooling fluid instead of one.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an increase in the capacity to generate cooling fluid to utilize in the cooling system.
Protze et al. do not teach the system comprising a chewing gum.
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Protze et al. teaches a system for cooling confectionery products comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the system of modified Protze et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 2, Protze et al. teach that the first cooling system is a convective cooling system and the second cooling system is a conductive (i.e. contact) cooling system (p. 2 lines 93-98).
Regarding claim 4, Protze et al teach that the upper cooling environment and lower cooling environment are separated by an enclosure (e.g. Fig. 2).
Regarding claim 10, Protze et al. teach that the convective cooling system comprises at least one fan (e.g. Fig. 18; p. 2 line 70).
Regarding claim 13, by the fact that Protze et al. teach air blowing across the conveying belt is considered to meet the limitation of the fluid applying a compressive force. 
Regarding claim 17, the chewing gum of Acar is taught to be filled with liquid or powder (i.e., multitextural) [0035-0036].
Regarding claim 18, modified Protze et al. teach a method for cooling coated confectionery products comprising conveying the confectionery product from an entry point to an exit point of a cooling housing via a conveying device, where the cooling housing including a relatively upper cooling environment and a relatively lower cooling environment, and wherein said upper cooling environment and lower cooling environment are in fluid separation from each other (e.g. Fig. 2).
Heat Exchanger teaches the perpendicular flow of air as set forth above with regard to claim 1.
Modified Protze et al. do not specifically teach chewing gums for use in their method. 
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Protze et al. teaches a method of cooling confectionery products in an apparatus comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the method of modified Protze et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 119, modified Protze et al. teach a system comprising a chewing gum, a cooling housing, a first cooling system and a second cooling system as detailed above with regard to claim 1.
Protze et al. teach that the air from the convective cooling system moves across the chewing gum to an area of low pressure (i.e., suction chamber 6; Fig. 1; p. 3 lines 21-23).  While Protze et al. teach the air moving concurrently to the flow of the chewing gum, as discussed above with regard to claim 1, Heat-Exchanger teaches that there are three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Protze et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.

Claims 1, 2, 4, 6, 10, 13, 17, 18 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, .
Koch et al. teach a system for cooling comprising a cooling housing including a relatively upper cooling environment including a cooling chamber and a relatively lower cooling environment including a cooling chamber, a conveying device configured to convey the product from an entry point to an exit point of a cooling housing, a first cooling system configured to provide cooling output to said relatively upper cooling environment and a second cooling system configured to provide cooling output to said relatively lower cooling environment and wherein said upper cooling chamber and lower cooling chamber are in fluid separation from each other (e.g. Fig. 1).
Koch et al. teach using a first cooling fluid provided from a first cooling fluid source (i.e., air) (col. 3 lines 43-46), and a second cooing fluid source different from the first cooling fluid source that is used to deliver a second cooling fluid (i.e., water) (col. 3 lines 28-30).
Heat Exchanger teaches that three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd
Therefore, where Koch et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.
Koch et al. do not teach the system comprising a chewing gum.
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Koch et al. teaches a cooling system comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the system of modified Koch et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 2, the upper cooling system of Koch et al. is a convective cooling system and the lower cooling system is a conductive cooling system (col. 3 lines 17-49). 
Regarding claim 4, the upper cooling environment is separated from the lower cooling environment by a blocking device (e.g. Fig. 1 base plates 7
Regarding claim 6, modified Koch et al. is silent as to the cooling system comprising a humidity control system configured to maintain the humidity at less than or equal to 40% in said upper cooling environment.
Acar teaches a system for cooling chewing gum comprising a humidity control system by circulating air at “desirably low relative humidity” to cool and dry chewing gum [0045].  The drying air of Acar is taught to have a relative humidity below 50% [0062], encompassing and thereby rendering obvious the claimed range.  Further, one of ordinary skill would have been able to determine the appropriate relative humidity to provide the chewing gum with the desired final moisture content through no more than routine experimentation.
Regarding claim 10, the convective cooling system comprises at least one fan (e.g., Fig. 1 blower 16).  Acar also teaches that the convective cooling system comprising fans to circulate air through the enclosure [0043].
Regarding claim 13, by the fact that the cooling system of Koch et al. comprises a blower and speaks to the air speed, the fluid (i.e., air) from the first cooling systems is considered to be directed to apply a compressive force to the chewing gum.
Regarding claim 17, the chewing gum of Acar is taught to be filled with liquid or powder (i.e., multitextural) [0035-0036].
Regarding claim 18, modified Koch et al. teach a method for cooling confectionery products comprising conveying the confectionery product from an entry point to an exit point of a cooling housing via a conveying device, where the cooling housing including a relatively upper cooling environment and a relatively lower cooling 
Heat Exchanger teaches the perpendicular flow of air as set forth above with regard to claim 1.
Modified Koch et al. does not specifically teach chewing gums for use in their method. 
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Koch et al. teaches a method of cooling confectionery products in an apparatus comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the method of modified Koch et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 119, modified Koch et al. teach a system comprising a chewing gum, a cooling housing, a first cooling system and a second cooling system as detailed above with regard to claim 1.
Koch et al. teach that the air from the blower moves across the chewing gum (col. 3 lines 43-45).  Where the air is blown out of the blower, it is considered to move in response to an area of low pressure as the air coming out of the blower will move away from the blower.  While Koch et al. teach the air moving concurrently to the flow of the st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Koch et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Thomas et al. (US 2004/0216470)
Modified Koch et al. teaches a cooling system as detailed with regard to claim 1 above.  Koch et al. are silent as to the upper cooling environment having a pressure greater than atmospheric pressure.
Thomas et al. teaches a convection cooling systems for cooling foodstuffs (Abstract).  Thomas et al. further teach that by operating the system at a slight positive pressure (i.e., a pressure greater than atmospheric), no outside air is allowed into the system to provide undesirable moisture [0058].
Therefore, where one of ordinary skill was operating a convective cooling system in order to cool and dry a foodstuff as taught by modified Koch et al., it would have been obvious to have provided the upper cooling system with a pressure greater than atmospheric in order to minimize the introduction of outside air as taught by Thomas et al.  This would have required no more than routine experimentation, as the utilization of positive pressure in convective cooling systems was known before applicant’s invention to provide the predictable result of minimizing the introduction of outside air into a controlled environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Willcocks et al. (6,419,970).
Modified Koch et al. teaches a cooling system as detailed with regard to claim 1 above.  Modified Koch et al. is silent as to the upper cooling environment further comprising a dehumidifier to control the dew point of the upper cooling environment below a temperature of the upper cooling environment.
Willcocks et al. teach a cooling apparatus where the convection cooling portion utilizes a dehumidifier to lower the dew point below a temperature of the upper cooling environment (col. 35 lines 6-14; Fig. 13).  The dew point is lower than the temperature of the cooling environment in order to avoid condensation of moisture on the product being cooled or the conveying device (col. 34 lines 20-26, 57-65).   
Therefore, where modified Koch et al. teaches a convective cooling system in order to cool and dry a foodstuff, it would have been obvious to one of ordinary skill to have provided the upper cooling system with a dehumidifier to lower the dewpoint below the temperature of the upper cooling environment.  This would have required no more than routine experimentation, as the utilization a dehumidifier in convective cooling systems was known before applicant’s invention to provide the predictable result of a convective cooling system with reduced chance of condensation occurring in the system or on the products to be cooled.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.h.
Modified Koch et al. teach a cooling system as detailed with regard to claim 1 above.  Modified Koch et al. are silent as to the upper cooling environment having a plenum to direct the flow of air.
Regarding claim 10, Archer teaches a convective cooling system comprising at least one fan (col. 4 lines 19-21).
Regarding claim 12, Archer teaches that a plenum is configured to direct the flow of air (col. 4 lines 30-36).
Therefore, where fans were known to be used in convective cooling devices, as taught by both modified Koch et al. and Archer, and where plenums were known to be utilized to direct airflow, as taught by Archer, it would have been obvious to have provided the convective cooling system comprising at least one fan and to have utilized a plenum to control the direction of airflow from the fan.  This would have required no more than routine experimentation, as the inclusion of plenum to direct airflow was known before applicant’s invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Henke (US 4,626,661).
Modified Koch et al. teaches a cooling system as detailed above with regard to claim 1.  Modified Koch et al. is silent as to the presence of a lift reduction device in the cooling system.
Henke teaches an air delivery system for moving air around food products to provide uniform temperatures around a food product (Abstract).  This is considered to meet claims to a “gum alignment device” where the device reduces lifting force acting on the foodstuff by directing a fluid (e.g. air) flow across the food product.
Therefore, where it was known to include an “alignment device” in convection systems as taught by Henke, it would have been obvious to have included a “gum alignment device” in the system of modified Koch et al. in order to ensure a more uniform application of the airflow around the items to be cooled in the convective cooling system.  This would have required no more than routine experimentation, as “alignment devices” that directed fluid flow were known to be included in convection systems well before applicant’s invention in order to better control air flow across the products to be cooled in the system.

Response to Arguments

Applicant's arguments filed December 23, 2020, have been fully considered.  To the extent they apply to the current rejections, they are not persuasive.
Applicant argues that Protze teaches only a single source of cooling fluid (Remarks, pp. 14-15).
The examiner agrees that Protze teaches only a single source of cooling fluid.  However, the claims continue to be considered obvious over Protze as the primary reference, as the addition of a second cooling fluid source is considered to be a duplication of parts and is not considered to be unobvious or provide an unexpected result as set forth in the rejection above.
Applicant argues that modifying the system of Koch to have a crossflow convective cooling system rather than a counter flow system would change the basic principle of operation of Koch (Remarks, pp. 15-16).
This argument is not persuasive.  The rejection is over Koch in combination with Heat Exchanger, and it is Heat Exchanger that teaches that parallel, counter and cross-flow are all known to be used, and are often used in combination, one of ordinary skill would have been able to determine the type of heat-exchange to use depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Further, applicant has provided no evidence that the claimed perpendicular flow provides an unexpected result.  Therefore, the claims continue to be considered obvious over the combination of Koch and Heat Exchanger as set forth above.

Applicant presents no specific arguments directed to any of the secondary references in combination with Koch or Protze (Remarks, pp. 16-17).
Therefore, these rejections are maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791